GULOTTA, Chief Judge,
votes to grant a rehearing.
I am of the opinion that a rehearing should be granted in this case. In its application, the State complains that this court erroneously “assessed the credibility or weight of the evidence and not just the sufficiency of the evidence”, thereby, invading the proper function of the trier of fact. A dilemma is created in this case. On the one hand, when reviewing the evidence in connection with an insufficiency of evidence claim, it is apparent that the State’s case involves a “bizarre” set of circumstances. On the other hand, we are bound by the well settled rule that a court reviewing evidence on appeal from a conviction should neither assess credibility of . witnesses or reweigh evidence. See State v. Rosiere, 488 So.2d 965 (La.1986).
Faced with this dilemma, I am of the opinion that a rehearing should be granted focusing primarily on this issue.